ORDER
PER CURIAM.
Robert S. Hopwood (hereinafter, “Husband”) appeals the trial court’s judgment granting Michelle Flynn’s (hereinafter, “Wife”) motion to modify the legal custody of their minor children in that the trial court failed to award him attorneys’ fees for defending the motion. Wife cross-appeals claiming the trial court abused its discretion in failing to award her attorneys’ fees in bringing her motion to modify custody.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the trial court did not abuse its discretion in ruling that each party would be responsible for its respective legal fees. Lueckenotte v. Lueckenotte, 34 S.W.3d 387, 399 (Mo. banc 2001). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).